SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-22635 RC2 Corporation (Exact name of Registrant as specified in its charter) Delaware 36-4088307 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1111 West 22nd Street, Suite 320, Oak Brook, Illinois60523 (Address of principal executive offices) Registrant’s telephone number, including area code:630-573-7200 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Exchange Act Rule 12b-2. Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes No X On August 1, 2008, there were outstanding 17,188,045 shares of the Registrant’s $0.01 par value common stock. RC2 CORPORATION FORM 10-Q JUNE 30, 2008 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Balance Sheets as of June 30, 2008 and December 31, 2007 3 Condensed Consolidated Statements of Operations for the Three Months and Six Months Ended June 30, 2008 and 2007 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2008 and 2007 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 32 PART II – OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 35 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 5. Other Information 35 Item 6. Exhibits 36 Signatures 38 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements RC2 Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited and in thousands) June 30, 2008 December 31, 2007 Assets Cash and cash equivalents $ 58,038 $ 57,809 Accounts receivable, net 75,992 110,317 Inventory 97,161 77,034 Other current assets 22,974 19,207 Total current assets 254,165 264,367 Property and equipment, net 36,045 37,293 Goodwill 247,874 247,814 Intangibles, net 96,220 96,675 Other non-current assets 4,808 4,096 Total assets $ 639,112 $ 650,245 Liabilities and stockholders’ equity Accounts payable and accrued expenses $ 101,435 $ 99,076 Line of credit 103,000 95,000 Other current liabilities 2,924 3,163 Total current liabilities 207,359 197,239 Other non-current liabilities 56,845 55,628 Total liabilities 264,204 252,867 Stockholders’ equity 374,908 397,378 Total liabilities and stockholders’ equity $ 639,112 $ 650,245 See accompanying notes to condensed consolidated financial statements. 3 RC2 Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited and in thousands, except per share data) For the three months ended June 30, For the six months ended June 30, 2008 2007 2008 2007 Net sales, including recall-related returns and allowances of $33 and $2,427 for the three months ended June 30, 2008 and 2007, respectively, and $65 and $2,427 for the six months ended June 30, 2008 and 2007, respectively $ 89,193 $ 92,990 $ 182,483 $ 205,583 Cost of sales 48,300 53,544 99,048 115,675 Recall-related costs 401 1,703 421 1,703 Gross profit 40,492 37,743 83,014 88,205 Selling, general and administrative expenses 34,909 32,722 71,362 70,490 Recall-related costs 15,229 2,233 16,649 2,233 Amortization of intangible assets 226 213 451 426 Operating (loss) income (9,872 ) 2,575 (5,448 ) 15,056 Interest expense (income), net 740 (150 ) 1,815 152 Other expense (income) 390 (110 ) (58 ) (576 ) (Loss) income from continuing operations before income taxes (11,002 ) 2,835 (7,205 ) 15,480 Income tax (benefit) expense (4,589 ) 485 (2,793 ) 5,071 (Loss) income from continuing operations (6,413 ) 2,350 (4,412 ) 10,409 Income from discontinued operations, net of tax 110 110 Net (loss) income $ (6,413 ) $ 2,460 $ (4,412 ) $ 10,519 Basic (loss) earnings per common share: (Loss) income from continuing operations $ (0.37 ) $ 0.11 $ (0.25 ) $ 0.49 Income from discontinued operations 0.01 0.01 Net (loss) income $ (0.37 ) $ 0.12 $ (0.25 ) $ 0.50 Diluted (loss) earnings per common share: (Loss) income from continuing operations $ (0.37 ) $ 0.11 $ (0.25 ) $ 0.48 Income from discontinued operations 0.01 Net (loss) income $ (0.37 ) $ 0.11 $ (0.25 ) $ 0.49 Weighted average shares outstanding: Basic 17,260 21,225 17,586 21,170 Diluted 17,260 21,611 17,586 21,565 See accompanying notes to condensed consolidated financial statements. 4 RC2 Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited and in thousands) For the six months ended June 30, 2008 2007 Cash flows from operating activities Net (loss) income $ (4,412 ) $ 10,519 Income from discontinued operations, net of tax (110 ) Depreciation and amortization 6,662 7,665 Amortization and write-off of deferred financing costs 236 382 Stock-based compensation 2,673 2,349 Excess tax benefit on stock option exercises (39 ) (953 ) Loss (gain) on disposition of assets 12 (85 ) Changes in operating assets and liabilities 14,024 18,324 Net cash provided by continuing operations 19,156 38,091 Net cash provided by discontinued operations 110 Net cash provided by operating activities 19,156 38,201 Cash flows from investing activities Purchase of property and equipment (4,951 ) (5,883 ) Proceeds from disposition of property and equipment 8 12 Purchase price of acquisitions, net of cash acquired 13 (6,761 ) Proceeds from sale of discontinued operations 110 (Increase) decrease in other non-current assets (69 ) 63 Net cash used in continuing operations (4,999 ) (12,459 ) Net cash used in discontinued operations Net cash used in investing activities (4,999 ) (12,459 ) Cash flows from financing activities Borrowings on line of credit 8,000 Payments on bank term loans (22,438 ) Issuance of stock upon option exercises 245 1,924 Excess tax benefit on stock option exercises 39 953 Issuance of stock under ESPP 83 95 Purchase of treasury stock (24,660 ) (140 ) Net cash used in continuing operations (16,293 ) (19,606 ) Net cash used in discontinued operations Net cash used in financing activities (16,293 ) (19,606 ) Effect of exchange rate changes on cash 2,365 755 Net increase in cash and cash equivalents 229 6,891 Cash and cash equivalents, beginning of year 57,809 25,365 Cash and cash equivalents, end of period $ 58,038 $ 32,256 Supplemental information: Cash flows during the period for: Interest paid $ 2,410 $ 248 Income taxes paid 4,054 8,131 Income tax refunds received $ 4,142 $ 838 See accompanying notes to condensed consolidated financial statements. 5 RC2 Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements Note 1 – Basis of Presentation The condensed consolidated financial statements include the accounts of RC2 Corporation and its subsidiaries (the Company or RC2).All intercompany transactions and balances have been eliminated. The accompanying unaudited condensed consolidated financial statements have been prepared by management, and in the opinion of management, contain all adjustments, consisting of normal recurring adjustments, necessary to present fairly the financial position of the Company as of June 30, 2008, the results of operations for the three-month and six-month periods ended June 30, 2008 and 2007, and cash flows for the six-month periods ended June 30, 2008 and 2007. Certain information and note disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been omitted.It is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and related notes included in the Company’s Form 10-K for the year ended December 31, 2007.The condensed consolidated balance sheet information as of December 31, 2007, appearing herein, is derived from the consolidated balance sheet in the Form 10-K. Due to the seasonality of our business, the results of operations for interim periods are not necessarily indicative of the operating results for a full year. Note 2 – Business Combinations Mother’s Intuition Inc. On November 30, 2007, the Company acquired substantially all of the assets of Mother’s Intuition Inc. (MI), a privately-held, start-up developer and marketer of women’s prenatal bodycare products based in Mission Viejo, California.Closing consideration consisted of $2.2 million of cash, excluding transaction expenses.An additional $1.5 million in purchase price has been deferred and will be paid in three equal installments of $0.5 million each on December 31, 2008, 2009 and 2010.This deferred purchase price is included in other current liabilities and other non-current liabilities in the accompanying condensed consolidated balance sheets at June 30, 2008 and December 31, 2007.Additional cash consideration of $10.5 million may be earned in the transaction by MI based on achieving certain financial targets in each of the three years beginning in 2008 through 2010.This transaction has been accounted for under the purchase method of accounting, and accordingly, the operating results of MI have been included in the accompanying condensed consolidated statements of operations since the effective date of the acquisition.The excess of the aggregate purchase price over the fair market value of net assets acquired of $3.5 million and $3.4 million at June 30, 2008 and December 31, 2007, respectively, has been recorded as goodwill in the accompanying condensed consolidated balance sheets. 6 The purchase price was allocated to the net assets of MI based on their estimated fair values on November 30, 2007, as follows: (in thousands) Total purchase price, including expenses, net of cash acquired $ 3,748 Less: Current assets $ 170 Intangible assets 180 Liabilities (76 ) (274 ) Excess purchase price over net assets acquired $ 3,474 The unaudited pro forma condensed consolidated results of operations of MI are not presented due to the immateriality of its results of operations. Angels Landing, Inc. On May 24, 2007, the Company acquired substantially all of the assets of Angels Landing, Inc. (Angels Landing), a privately-held, start-up developer and marketer of infant and toddler travel gear under the Compass brand name (the Compass Business) based in Kettering, Ohio.Closing consideration consisted of $6.9 million of cash, excluding transaction expenses, and includes $0.3 million which may be earned in the transaction by Angels Landing if gross sales relating to the Compass Business in 2008 exceed a certain target.This transaction has been accounted for under the purchase method of accounting, and accordingly, the operating results of the Compass Business have been included in the accompanying condensed consolidated statements of operations since the effective date of the acquisition.The excess of the aggregate purchase price over the fair market value of net assets acquired of $4.2 million has been recorded as goodwill in the accompanying condensed consolidated balance sheets at June 30, 2008 and December 31, 2007. The purchase price was allocated to the net assets of the Compass Business based on their estimated fair values on May 24, 2007, as follows: (in thousands) Total purchase price, including expenses, net of cash acquired $ 6,772 Less: Current assets $ 1,351 Property and equipment 817 Intangible assets 890 Liabilities (485 ) (2,573 ) Excess purchase price over net assets acquired $ 4,199 The unaudited pro forma condensed consolidated results of operations for the Compass Business are not presented due to the immateriality of its results of operations. 7 Children’s Publishing Division of Publications International, Ltd. On June 23, 2008, the Company announced that it has signed a definitive purchase agreement to acquire the Children’s Publishing Division (CPD) of privately-held Publications International, Ltd.CPD, based in Lincolnwood, Illinois, is one of the world’s top children’s book publishers, selling more than 10 million books annually.CPD’s products, which include electronic books, story books, Story Reader® and Poingo™, are sold at toy, mass merchandising, warehouse clubs and book retailers throughout North America, Europe, Latin America and Asia.This acquisition, which is structured as an asset purchase, is expected to close during the third quarter of 2008, and is subject to customary closing conditions.The purchase agreement calls for a payment of $163.0 million of cash, which does not include the effect of post-closing working capital adjustments or transaction fees and expenses. Note 3 – Business Segments The Company is a leading designer, producer and marketer of innovative, high-quality toys, collectibles, and infant and toddler products. The Company’s reportable segments under Statement of Financial Accounting Standards (SFAS) No. 131, “Disclosure About Segments of an Enterprise and Related Information,” are North America and International.The North America segment includes the United States, Canada and Mexico.The International segment includes non-North America markets. Segment performance is measured at the operating (loss) income level.Segment assets are comprised of all assets, net of applicable reserves and allowances.Certain assets and resources are jointly used between the North America and International segments.Intercompany allocations of such uses are not made. Results are not necessarily those that would be achieved if each segment were an unaffiliated business enterprise.Information by segment and a reconciliation to reported amounts for the three months and six months ended June 30, 2008 and 2007, are as follows: Three Months Ended June 30, Six Months Ended June 30, (in thousands) 2008 2007 2008 2007 Net sales: North America $ 62,300 $ 71,560 $ 135,266 $ 162,150 International 27,069 21,601 47,655 43,769 Sales and transfers between segments (176 ) (171 ) (438 ) (336 ) Combined total $ 89,193 $ 92,990 $ 182,483 $ 205,583 Operating (loss) income: North America $ (9,885 ) $ 184 $ (7,660 ) $ 9,470 International 27 2,386 2,215 5,575 Sales and transfers between segments (14 ) 5 (3 ) 11 Combined total $ (9,872 ) $ 2,575 $ (5,448 ) $ 15,056 8 (in thousands) June 30, 2008 December 31, 2007 Total assets: North America $ 486,873 $ 513,289 International 152,239 136,956 Combined total $ 639,112 $ 650,245 Under the enterprise-wide disclosure requirements of SFAS No. 131, the Company reports net sales by product category and by distribution channel.During the first quarter of 2008, the Company reclassified its product categories and distribution channels to be more closely aligned with its strategic direction and organization structure.The presentation is consistent with how the Company views its business.The Company groups its products into two product categories: mother, infant and toddler products, and preschool, youth and adult products.The following table presents consolidated net sales by product category and by distribution channel for the three months and six months ended June 30, 2008 and 2007: Three Months Ended June 30, Six Months Ended June 30, (in thousands) 2008 2007 2008 2007 Mother, infant and toddler products $ 41,545 $ 44,080 $ 87,766 $ 95,480 Preschool, youth and adult products 47,648 48,910 94,717 110,103 Net sales $ 89,193 $ 92,990 $ 182,483 $ 205,583 Chain retailers $ 60,858 $ 62,820 $ 129,972 $ 143,163 Specialty retailers, wholesalers, OEM dealers and other 28,335 30,170 52,511 62,420 Net sales $ 89,193 $ 92,990 $ 182,483 $ 205,583 Note 4 – Goodwill and Intangible Assets The change in carrying value of goodwill by reporting unit for the six months ended June 30, 2008, is shown below: (in thousands) North America International Total Balance at January 1, 2008 $ 232,194 $ 15,620 $ 247,814 Compass Business fair value allocation (51 ) (51 ) MI fair value allocation 25 25 Other adjustments 86 86 Balance at June 30, 2008 $ 232,168 $ 15,706 $ 247,874 Other adjustments made during the six months ended June 30, 2008, primarily relate to currency exchange rate changes. 9 The components of intangible assets, net are as follows: (in thousands) June 30, 2008 December 31, 2007 Gross amount of amortizable intangible assets: Customer relationships $ 8,582 $ 8,582 Other 4,321 4,321 12,903 12,903 Accumulated amortization of amortizable intangible assets: Customer relationships 823 706 Other 3,149 2,815 3,972 3,521 Intangible assets not subject to amortization: Licenses and trademarks 87,289 87,293 Total intangible assets, net $ 96,220 $ 96,675 Other amortizable intangible assets consist primarily of patents, non-compete agreements, trademarks and licenses.Amortization expense related to amortizable intangible assets for the year 2008 is estimated to be approximately $0.9 million. Note 5 – Income Taxes Effective January 1, 2007, the Company adopted FASB Interpretation No. (FIN) 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109.”This Interpretation clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No. 109, “Accounting for Income Taxes.”This Interpretation prescribes a recognition threshold and measurement approach for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.This Interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. The uncertain tax positions as of June 30, 2008 and December 31, 2007, totaled $4.4 million and $4.2 million, respectively.At June 30, 2008 and December 31, 2007, approximately $3.1 million and $3.0 million, respectively, of the total gross unrecognized tax benefits represent the amount that, if recognized, would affect the effective income tax rate in future periods.The Company and its subsidiaries are subject to U.S. federal income tax, as well as income tax of multiple state and foreign jurisdictions.The Company has substantially concluded all U.S. federal income tax matters for years through 2003.Substantially all material state and local and foreign income tax matters have been concluded for years through 2003.U.S. federal income tax returns for 2004 through 2006 are currently open for examination.In the next twelve months, the Company expects to reduce the unrecognized tax position reserves by approximately $1.7 million, primarily due to the settlement of various state and international income tax audits and court cases and the closing of various statutes.The Company’s continuing practice is to recognize interest and/or penalties related to income tax matters in income tax expense.During the six months ended June 30, 2008, the Company recorded adjustments to interest of $0.2 million and an immaterial amount to potential penalties, related to these unrecognized tax benefits.In total as of June 30, 2008 and December 31, 2007, the Company has recorded a liability for interest of $2.2 million and $2.0 million, respectively, and $0.4 million for potential penalties. 10 Note 6 – Debt Upon the closing of the acquisition of The First Years Inc.on September 15, 2004, the Company entered into a new credit facility, which has subsequently been amended, to replace its previous credit facility.The credit facility is comprised of an $85.0 million term loan and a $100.0 million revolving line of credit.The credit facility also provides an additional $75.0 million of capacity under the revolving line of credit, which was approved by the lenders upon the Company’s request in October 2007.During the first quarter of 2007, the term loan was repaid, and the term loan is no longer available for borrowing.The revolving line of credit is available until its maturity on September 14, 2008.A portion of the term loan had an interest rate of 3.45%, plus applicable margin, through the first three years of the facility.The remaining term loan bore and revolving line of credit bears interest, at the Company’s option, at a base rate or at a LIBOR rate plus applicable margin.The applicable margin is based on the Company’s ratio of consolidated debt to consolidated EBITDA (earnings before interest, taxes, depreciation, amortization and non-cash expense related to equity awards) and varies between 0.75% and 1.625%.At June 30, 2008, the margin in effect was 1.625% for LIBOR loans.The Company is also required to pay a commitment fee of 0.20% to 0.35% per annum on the average daily unused portion of the revolving line of credit.At June 30, 2008, the commitment fee in effect was 0.35% per annum.Under the terms of this credit facility, the Company is required to comply with certain financial and non-financial covenants.Among other restrictions, the Company is restricted in its ability to pay dividends, incur additional debt and make acquisitions above certain amounts.The key financial covenants include minimum EBITDA and interest coverage and leverage ratios.The credit facility is secured by working capital assets and certain intangible assets.On June 30, 2008, the Company had $103.0 million outstanding on the revolving line of credit and was in compliance with all covenants. During the first quarter of 2007, the Company expensed $0.2 million of deferred financing fees in conjunction with the Company’s voluntary payment of the remaining balance of its term loan.Write-offs of deferred financing fees are included in interest expense (income), net in the accompanying condensed consolidated statements of operations. Note 7 – Commitments and Contingencies The Company leases office and warehouse/distribution space under various non-cancelable operating lease arrangements, which expire through November 30, 2019. The Company markets a significant portion of its products under licenses from other parties.These licenses are limited in scope and duration and authorize the sale of specific licensed products generally on a nonexclusive basis.The Company has license agreements with, among others, various entertainment, publishing and media companies, automotive and truck manufacturers, and agricultural and construction vehicle and equipment manufacturers.The Company is a party to more than 400 license agreements with terms generally of two to three years.Many of the license agreements include minimum guaranteed royalty payments that the Company must pay whether or not it meets specified sales targets.The Company believes it either achieved its minimum guarantees or has accrued for the costs related to these guarantees for the six months ended June 30, 2008 and 2007. 11 Note 8 –Legal Proceedings See Note 14 – Product Recalls for a description of certain putative class action lawsuits against the Company with respect to the products subject to the 2007 recalls and a notice received from a licensor relating to the recalls. The Company also has certain contingent liabilities resulting from litigation and claims incident to the ordinary course of business. Management believesthat the probable resolution of such contingencies will not materially affect the Company’s financial position or the results of operations. Note 9 – Common Stock Authorized and outstanding shares and the par value of the Company’s voting common stock are as follows: (in thousands, except par value) Authorized Shares Par Value Shares Outstanding at June 30, 2008 Shares Outstanding at December 31, 2007 Voting common stock 28,000 $0.01 17,188 18,320 At December 31, 2007, the Company held 4.8 million shares of its common stock in treasury.During the six months ended June 30, 2008 and 2007, the Company sold a total of 3,965 shares and 2,831 shares, respectively, out of treasury to Company employees under the Employee Stock Purchase Plan (ESPP) for $0.1 million and $0.1 million, respectively. In February 2007, the Company’s Board of Directors authorized the adoption of a program to repurchase up to $75.0 million of the Company’s common stock.The program was initially authorized for a period of one year.In October 2007, the Board of Directors authorized a $75.0 million increase to the stock repurchase program and extended the timing of this program through December 31, 2008.This program may be extended beyond the currently authorized period or may be suspended at any time.Under this program, shares may be repurchased from time to time in open market transactions or privately negotiated transactions at the Company’s discretion, subject to market conditions and other factors.Shares repurchased by the Company are held as treasury shares.During the six months ended June 30, 2008, the Company repurchased 1.2 million shares for $24.7 million under this program.Through June 30, 2008, the Company had repurchased an aggregate of 4.1 million shares for $112.6 million under the $150.0 million stock repurchase authorization.These repurchases were funded with borrowings on the Company’s revolving line of credit and with cash flow from operations. Note 10 – Stock-Based Payment Arrangements At June 30, 2008, the Company has three stock incentive plans, two of which are dormant, and an ESPP.Amounts recognized in the financial statements with respect to these stock-based payment arrangements for the three months and six months ended June 30, 2008 and 2007, are as follows: Three Months Ended June 30, Six Months Ended June 30, (in thousands) 2008 2007 2008 2007 Total expense recognized for stock-based payment plans $ 1,315 $ 1,303 $ 2,673 $ 2,349 Amount of related income tax benefit recognized in determining net income $ 496 $ 484 $ 1,008 $ 872 Stock-based compensation expense is included in cost of sales and selling, general and administrative expenses in the accompanying condensed consolidated statements of operations for the three months and six months ended June 30, 2008 and 2007. 12 Restricted stock awards or options to purchase stock may be granted under the current stock incentive plan.A summary of stock option activity for the Company’s stock incentive plans for the six months ended June 30, 2008, is as follows: Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life Aggregate Intrinsic Value (000) Outstanding, beginning of year 1,491,390 $24.27 Changes during the period: Granted 569,500 20.23 Exercised 29,438 7.75 Forfeited 18,800 31.53 Expired 700 34.45 Outstanding, end of period 2,011,952 $23.30 6.9 $5,195 Exercisable at end of period 975,058 $19.25 4.9 $5,195 The total fair value of options vested during the six months ended June 30, 2008, was $4.2 million.As of June 30, 2008, there was $13.2 million of total unrecognized compensation cost related to nonvested stock-based compensation arrangements granted under the Company’s stock incentive plans for stock options.That cost is expected to be recognized over a weighted average period of 3.5 years. Restricted stock awards require no payment from the grantee.The related compensation cost of each award is calculated using either the market price on the grant date or the market price on the last day of the reported period and is expensed equally over the vesting period which is generally over two to three years.A summary of restricted stock awards for the Company’s stock incentive plans for the six months ended June 30, 2008, is as follows: Number of Shares Weighted Average Fair Value Weighted Average Remaining Contractual Life Unvested restricted stock awards, beginning of year 35,642 $38.05 Changes during the period: Granted 34,496 17.39 Vested 9,939 41.75 Forfeited 2,348 42.61 Unvested restricted stock awards, end of period 57,851 $23.27 2.2 As of June 30, 2008, there was $1.2 million of total unrecognized compensation cost related to nonvested stock-based compensation arrangements granted under the Company’s stock incentive plans for restricted stock awards.That cost is expected to be recognized over a weighted average period of 2.2 years. 13 Note 11 – Related Party Transactions The Company purchased some of its finished goods during the three months and six months ended June 30, 2008 and 2007, from a company in which a relative of a stockholder and former director of the Company has an ownership interest.During the three months and six months ended June 30, 2007, the Company also purchased some of its finished goods from another company in which relatives of a stockholder and former director of the Company have ownership interests. Note 12 – Employee Benefit Plans The Company maintains a funded, noncontributory defined benefit pension plan (the Plan) that covers a select group of the Company’s workforce covered by a collective bargaining agreement who were hired prior to January 1, 2002.The Plan provides defined retirement benefits based on employees’ years of service. The components of net periodic benefit cost for the three months and six months ended June 30, 2008 and 2007, are as follows: Three Months Ended June 30, Six Months Ended June 30, (in thousands) 2008 2007 2008 2007 Service cost $ 25 $ 27 $ 50 $ 54 Interest cost 214 205 427 410 Expected return on plan assets (278 ) (253 ) (555 ) (506 ) Amortization of prior service costs 5 5 10 10 Amortization of net loss 48 96 95 192 Net periodic benefit cost $ 14 $ 80 $ 27 $ 160 The Company did not make any contributions to the Plan during the six months ended June 30, 2008, and currently does not expect to make any additional contributions during the remainder of the fiscal 2008 year. Note 13 – Discontinued Operations On November 3, 2006, the Company announced the completion of the sale of RC2 South, Inc., its collectible trading card business, and substantially all of the assets related to its die-cast sports collectibles product line.The sale of the Company’s trading card business and sports collectibles product line is consistent with the Company’s strategic focus to achieve sustainable organic growth and to concentrate its efforts on its higher growth infant, toddler and preschool products.The transaction was effective November 1, 2006.The sold business was primarily reported under the North America segment.A gain on the sale of $0.1 million, net of income tax benefit, was recognized on this transaction during the second quarter of 2007.The gain is presented in income from discontinued operations, net of tax, on the accompanying condensed consolidated statements of operations for the three months and six months ended June 30, 2007.This gain represents the final escrow payout which was received during the second quarter of 2007. 14 Note 14 – Product Recalls On June 13, 2007, the Company announced the voluntary recall of 26 individual wooden railway vehicles and set components from the Thomas & Friends Wooden Railway product line, after an internal investigation linked apparent excess levels of lead with a limited number of paint colors used at a single contract manufacturing facility which purchased paint from independent suppliers.On September 26, 2007, the Company announced the voluntary recall of five Thomas & Friends Wooden Railway items, in addition to those items recalled in June 2007.Additionally, on December 6, 2007, the Company announced the voluntary recalls of two styles of The First Years 3-in-1 Flush & Sounds Potty training seats due to the discovery of excess levels of lead in the surface paint on 5-inch rectangular plaques inserted into the backs of the training seats and three styles of The First Years Newborn-to-Toddler Reclining Feeding Seat due to malfunctioning restraining straps that may disengage and permit the child to slip out of the seat. Following the announcement of the June 2007 recall, a total of 23 putative class action lawsuits were filed against the Company in various federal and state courts with respect to the products subject to the June 2007 and September 2007 recalls.These lawsuits make various claims and seek (i) medical monitoring as a result of alleged exposure to lead in the products subject to the recalls, (ii) disgorgement of certain profits under common law unjust enrichment theories, and/or (iii) various remedies under claims of product liability, breach of warranty, negligence, unfair and deceptive trade practices under state law and violation of the federal Consumer Product Safety Act.On December 19, 2007, the various federal class action lawsuits were consolidated in the U.S. District Court for the Northern District of Illinois. On January 22, 2008, the Company announced that it had reached a settlement in Barrett v. RC2 Corporation filed in the Circuit Court of Cook County, Illinois, with the plaintiffs in the various class action lawsuits against the Company in state courts which arise from or relate to the Company’s recall of certain Thomas & Friends Wooden Railway products.The Circuit Court of Cook County, Illinois, granted preliminary approval of the terms of the proposed settlement.The class in the Barrett case is basically defined as all persons in the United States who do not opt out of the class and who purchased or owned other than for resale the Company’s Thomas & Friends Wooden Railway products which were recalled in June 2007 and September 2007.The settlement agreement provides class members with several relief options, including cash refunds, replacement products and coupons.Under the settlement agreement, the Company also agreed to pay attorneys’ fees and costs to plaintiffs’ counsel totaling $2.9 million, subject to court approval.The settlement agreement also provides that the Company will take certain quality control measures. After the settlement agreement in the Barrett case was announced, plaintiffs’ counsel in the pending federal court class actions attempted to stop the Company from proceeding with the settlement in Barrett, and on January 28, 2008, filed a motion for a preliminary injunction in the U.S. District Court for the Northern District of Illinois seeking to enjoin the Company from proceeding with the settlement in the Barrett case.On February 20, 2008, the U.S. District Court for the Northern District of Illinois denied the motion for a preliminary injunction filed by plaintiffs in the federal cases and granted the Company’s motion to stay the federal court actions pending the state court’s final decision in the Barrett case of whether to approve the proposed settlement in that case.Certain plaintiffs in the federal court action also filed a motion to intervene in the state court proceeding, but, on February 25, 2008, they withdrew this motion.The state court had stayed the issuance of notice of the proposed settlement to the class in Barrett pending a decision on the federal plaintiffs’ motion to intervene. 15 After the federal court plaintiffs’ motion for a preliminary injunction to stop the Barrett settlement was denied, the Company then entered into further settlement negotiations with the plaintiffs in the 18 class actions filed in federal court and the plaintiffs in the 5 class actions filed in state courts to reach a global settlement in the Barrett case.The Company, plaintiffs in the 5 state court class actions and plaintiffs in the 18 federal court class actions entered into an amended settlement agreement in the Barrett case which included the plaintiffs in all 23 class actions filed against the Company.The amended settlement agreement incorporated the relief provided to the class in the original settlement agreement.In addition, the Company agreed to (i) pay an additional $0.1 million in attorneys’ fees (for a total of $3.0 million) to plaintiffs’ counsel, (ii) provide the class with additional relief in the form of limited reimbursement for blood testing for lead during specified limited time periods with caps on the amount of individual claims and a total cap of $0.5 million on all claims, and (iii) specify and further define actions it would take to increase quality control measures it had agreed to in the initial settlement agreement. The amended settlement agreement was preliminarily approved by the Circuit Court of Cook County on May 5, 2008.Notice was then issued to the class.The amended settlement agreement received final approval from the Circuit Court of Cook County on August 6, 2008.Less than 50 persons opted out of the class.The amended settlement agreement resolves all claims of the class, other than for individual claims for personal injuries or for persons opting out of the class, with respect to the June 2007 and September 2007 recalls of certain Thomas &Friends Wooden Railway toys.The claim period runs until October 6, 2008. During the second quarter of 2008, the Company received an inquiry from the Consumer Product Safety Commission (CPSC) for information regarding the recalls of certain Thomas & Friends Wooden Railway toys in June 2007 and September 2007 for the purpose of assessing whether the CPSC may impose a fine on the Company.The Company is in the process of responding to this inquiry, and at this time, the Company is unable to predict the amount of any fine that may be imposed by the CPSC. HIT Entertainment (the Licensor), the licensor who has granted the licenses under which the Company markets the property affected by the June 2007 and September 2007 recalls (the Licenses), sent a letter demanding that the Company indemnify it for certain costs in connection with the recalls and alleging that the Company had not complied with several provisions in the Licenses.On July 7, 2008, the Company announced it reached an agreement with the Licensor which modifies existing license agreements and provides a release to the Company in connection with past indemnification claims related to the recall of certain products and other legal matters. The agreement provides an extension to the license term on the Thomas & Friends Wooden Railway product line, along with an immediate reduction in licensing payments on this product line, and a shortening of the license term on the Take Along Thomas & Friends die-cast product line.In addition, the Company made, in July 2008,a one-time cash payment to the Licensor of $15.0 million in exchange for a release from indemnification claims.This payment has been accrued at June 30, 2008, and is included in recall-related costs on the accompanying condensed consolidated statements of operations for the three months and six months ended June 30, 2008. 16 The Company recorded charges of $10.2 million, net of tax, or $0.58 per diluted share, and $4.0 million, net of tax, or $0.19 per diluted share, in the three months ended June 30, 2008 and 2007, respectively, related to the 2007 recalls.The Company recorded charges of $11.1 million, net of tax, or $0.63 per diluted share, and $4.0 million, net of tax, or $0.19 per diluted share, in the six months ended June 30, 2008 and 2007, respectively, related to the 2007 recalls.The Company has $27.7 million and $14.6 million of accrued recall-related costs included in accounts payable and accrued expenses in the accompanying condensed consolidated balance sheets at June 30, 2008 and December 31, 2007, respectively. These costs are based on the latest estimates of retailer inventory returns, consumer product replacement costs and shipping costs as of the date of this filing, as well as the additional replacement costs or refunds, donations, notice charges, claims administration, licensor indemnification claims and legal fees related to the settlement of the class action lawsuits.It is reasonably possible that actual costs associated with the recalls and related litigation could differ significantly from the estimates recorded. Note 15 – Reclassifications Certain prior year amounts have been reclassified to conform to the current year presentation. Note 16 – Use of Estimates The preparation of the financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. Note 17 – Fair Value In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements.”This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements.This Statement applies under other accounting pronouncements that require or permit fair value measurement.However, this Statement does not require any new fair value measurements.This Statement is effective for the financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.In February 2008, the FASB issued FASB Staff Position (FSP) No. FAS 157-2, “Effective Date of FASB Statement No. 157,” which provides a one year deferral of the effective date of SFAS No. 157 for non-financial assets and non-financial liabilities, except those that are recognized or disclosed in the financial statements at fair value at least annually. In accordance with FSP No. FAS 157-2, as of January 1, 2008, the Company has only adopted the provisions of SFAS No. 157 with respect to its financial assets and liabilities that are measured at fair value within the financial statements.Based upon this one year deferral in the effective date, the provisions of SFAS No. 157 have not been applied to non-financial assets and non-financial liabilities.The major categories of assets and liabilities that are measured at fair value, for which the Company has not applied the provisions of SFAS No. 157, are goodwill and intangible assets. 17 Note 18 – Comprehensive (Loss) Income The Company reports comprehensive (loss) income in accordance with SFAS No. 130, “Reporting Comprehensive Income.”SFAS No. 130 requires companies to report all changes in equity during a period, except those resulting from investment by owners and distributions to owners, in a financial statement for the period in which they are recognized.Comprehensive (loss) income for the six months ended June 30, 2008 and 2007, is calculated as follows: (in thousands) 2008 2007 Net (loss) income $ (4,412 ) $ 10,519 Other comprehensive income – foreign currency translation adjustments 3,574 2,314 Comprehensive (loss) income $ (838 ) $ 12,833 Note 19 – (Loss) Earnings Per Common Share The Company computes (loss) earnings per common share in accordance with SFAS No. 128, “Earnings Per Share.”Under the provisions of SFAS No. 128, basic earnings per common share is computed by dividing net income for the period by the weighted average number of common shares outstanding during the period.Diluted earnings per common share is computed by dividing net income for the period by the weighted average number of common and common equivalent shares outstanding during the period.The following table discloses the components of (loss) earnings per common share from continuing operations as required by SFAS No. 128: Three Months Ended June 30, Six Months Ended June 30, (in thousands) 2008 2007 2008 2007 (Loss) income from continuing operations $ (6,413 ) $ 2,350 $ (4,412 ) $ 10,409 Weighted average common and common equivalent shares outstanding: Weighted average common shares outstanding 17,260 21,225 17,586 21,170 Add effect of diluted securities – assumed exercise of stock options and vesting of restricted stock awards 386 395 Weighted average common and common equivalent shares outstanding 17,260 21,611 17,586 21,565 Basic (loss) earnings per common share from continuing operations $ (0.37 ) $ 0.11 $ (0.25 ) $ 0.49 Diluted (loss) earnings per common share from continuing operations $ (0.37 ) $ 0.11 $ (0.25 ) $ 0.48 18 Options to purchase 2,011,952 shares and 513,609 shares of common stock were outstanding during the three months ended June 30, 2008 and 2007, respectively, but were not included in the computation of diluted (loss) earnings per common share because the options were anti-dilutive.Options to purchase 2,011,952 shares and 476,544 shares of common stock were outstanding during the six months ended June 30, 2008 and 2007, respectively, but were not included in the computation of diluted (loss) earnings per common share because the options were anti-dilutive.Additionally, unvested restricted stock awards of 57,851 were not included in the computation of diluted (loss) earnings per common share for the three months and six months ended June 30, 2008.Because actual results generated a loss from continuing operations, any potential common shares would be antidilutive, and accordingly, were excluded from the diluted (loss) earnings per common share calculation.Since adjusting for recall-related costs results in income from continuing operations exclusive of these costs, the potential common shares discussed above would be dilutive, and accordingly, affected the diluted per share impact of the recall-related costs disclosed in Note 14 – Product Recalls. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following is a discussion and analysis of the Company’s financial condition, results of operations, liquidity and capital resources.The discussion and analysis should be read in conjunction with the Company’s unaudited condensed consolidated financial statements and notes thereto included elsewhere herein. RESULTS OF OPERATIONS Operating Highlights Net sales for the three months ended June 30, 2008, decreased 4.1% compared to net sales for the three months ended June 30, 2007.Overall sales declines slowed as compared with the declines of the first quarter. Gross profit increased to 45.4% for the three months ended June 30, 2008, from 40.5% for the three months ended June 30, 2007.Selling, general and administrative expenses, as a percentage of net sales, increased to 39.1% for the three months ended June 30, 2008, from 35.2% for the three months ended June 30, 2007.The Company reported an operating loss of $9.9 million for the three months ended June 30, 2008, compared to operating income of $2.6 million for the three months ended June 30, 2007.As a percentage of net sales, operating loss was 11.1% for the three months ended June 30, 2008, compared to operating income of 2.8% for the three months ended June 30, 2007. Net sales for the six months ended June 30, 2008, decreased 11.2% compared to net sales for the six months ended June 30, 2007.Gross profit increased to 45.5% for the six months ended June 30, 2008, from 42.9% for the six months ended June 30, 2007.Selling, general and administrative expenses, as a percentage of net sales, increased to 39.1% for the six months ended June 30, 2008, from 34.3% for the six months ended June 30, 2007.The Company reported an operating loss of $5.4 million for the six months ended June 30, 2008, compared to operating income of $15.1 million for the six months ended June 30, 2007.As a percentage of net sales, operating loss was 3.0% for the six months ended June 30, 2008, compared to operating income of 7.3% for the six months ended June 30, 2007. The Company closely monitors its product line profitability and cost controls.During the second quarter of 2008, the Company implemented some of its expected price increases, with the remaining price increases going into effect during the third quarter of 2008.Additionally during 2008, the Company is planning to continue to eliminate individual products with unacceptable levels of profit.The Company expects product cost pressures to continue throughout the second half of 2008 and into 2009. 19 On July 7, 2008, the Company announced it reached an agreement with HIT Entertainment (the Licensor) which modifies existing license agreements and provides a release to the Company in connection with past indemnification claims related to the recall of certain products and other legal matters.The agreement provides an extension to the license term on the Thomas & Friends Wooden Railway product line, along with an immediate reduction in licensing payments on this product line, and a shortening of the license term on the Take Along Thomas & Friends die-cast product line.In addition, the Company made, in July 2008, a one-time cash payment to the Licensor of $15.0 million in exchange for a release from indemnification claims.This payment has been accrued at June 30, 2008, and is included in recall-related costs on the accompanying condensed consolidated statements of operations for the three months and six months ended June 30, 2008.The Company expects the one-time payment and reduced future profits from the shortening of license term on the Take Along Thomas & Friends product line will over time be offset by the reduction in licensing payments and licensing term extension on the Thomas & Friends Wooden Railway product line. On June 23, 2008, the Company announced that it has signed a definitive purchase agreement to acquire the Children’s Publishing Division (CPD) of privately-held Publications International, Ltd.CPD, based in Lincolnwood, Illinois, is one of the world’s top children’s book publishers, selling more than 10 million books annually.CPD’s products, which include electronic books, story books, Story Reader® and Poingo™, are sold at toy, mass merchandising, warehouse clubs and book retailers throughout North America, Europe, Latin America and Asia.The acquisition, which is structured as an asset purchase, is expected to close during the third quarter of 2008, and is subject to customary closing conditions.The purchase agreement calls for payment of $163.0 million of cash, which does not include the effect of post-closing working capital adjustments or transaction fees and expenses. On June 13, 2007, the Company announced the voluntary recall of 26 individual wooden railway vehicles and set components from the Thomas & Friends Wooden Railway product line, after an internal investigation linked apparent excess levels of lead with a limited number of paint colors used at a single contract manufacturing facility which purchased paint from independent suppliers.On September 26, 2007, the Company announced the voluntary recall of five Thomas &
